Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION 
Status of Claims
1.    Applicant’s amendment dated 03/15/2022 responding to the Office Action 12/15/2021 provided in the rejection of claims 1-20.
2.    Claims 1, 2, 8 and 14 are amended.
3.    Claims 1-20 are pending in the application, of which claims 1, 8 and 14 are in independent form and which have been fully considered by the examiner.

				Response to Amendments
4.    (A) Regarding claim objections: Claim objections raised in previous office action have been withdrawn in view of Applicants’ amendment.
(B)    Regarding art rejection:  Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection. Please refer Little et al. (US Pub. No. 2013/0042230 A1).

Examiner Notes
5. 	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auer (US Pub. No. 2012/0198438 A1 –art of record-- herein after Auer) in view of Little et al. (US Pub. No. 2013/0042230 A1 –new art made of record-- herein after Little).

Regarding claim 1. 
Auer discloses 
A recommendation device (software deployment system 110) comprising a hardware processing resource (processor 712 – See Fig. 7) in communication with a memory resource (memory 720 – See Fig. 7) including instructions executable by the hardware processing resource to (software components – See paragraph [0012]): 
determine dependencies of a hardware topology (a dependency comparator 215 – See paragraph [0014] and Fig. 2.  The dependency comparator 215 of the illustrated example evaluates the dependencies of the software components of the software suite.  In particular, the dependency comparator 215 determines if a first software component of the software suite is dependent on a second software component of the software suite – See paragraph [0024].  A remote dependency exists when a first software component to be executed by a first computer is dependent upon the execution of a second software component to be executed by a second computer – see paragraph [0025].  The validator 250 then determines if the connection request from the second computer 120 to the first computer 115 was received by the first computer 115 (block 625) – See paragraph [0051]); 
determine properties of an upgrade to be performed on the hardware topology (sequence engine may determine the web server runtime version does not support the new added functionality of the web application software component; a web application software component of the software suite may include a new function that requires an update to a web server runtime; sequence engine 220 may be used when upgrading software components of a previously deployed software suite.  For any number of reasons, one or more software components may need to be upgraded.  An upgrade to one software component of the software suite may necessitate upgrades to other components.  For example, a legacy software suite may have previously been deployed and may require upgrading– See paragraphs [0009, 0020, and 0026]); 
compare the properties of the upgrade to the determined dependencies of the hardware topology to identify potential events (Remote dependencies occur when one software component requires another software component executed by another computer to be installed, configured, and/or operating for proper operation – See paragraph [0035]); and 
generate a recommendation for deploying the upgrade on the hardware topology based on the comparison (Once the software component is deployed, control proceeds to block 435 where an updated status of the installation is displayed via the user interface 245.  Additionally or alternatively, the validator 250 may validate that the software component installed by the deployer 240 in block 430 was deployed properly, configured properly, and/or is functioning properly (block 432) – See paragraph [0047] and Fig. 4), 
Auer discloses the status is displayed via the user interface – See paragraph [0047]. 
  Auer does not discloses generate a recommendation for deploy the upgrade; wherein the upgrade alters a version of instructions executed on the hardware topology from a first version to a newer second version; 
wherein the recommendation indicates how the upgrade affects other instructions for other components of the hardware topology.
Little discloses 
generate a recommendation for deploying the upgrade (providing a notification of the available software update in response to determining that the available software update is targeted to the tracked software configuration information and topological information – See paragraph [0003]);
wherein the upgrade alters a version of instructions executed on the hardware topology from a first version to a newer second version (the phrase "service update" or "software update" may apply to any available change (e.g., a new version, a patch or fix applicable to a certain version, etc.) to one or more software programs and/or executing systems with respect to configuration, topology…The phrase "topology" and "topological" as used herein refer to interconnectivity between programs and/or devices, and dynamic options for interplay between programs and/or devices – See paragraphs [0016-0018].  The software update suggestion rule may specify a target usage pattern, a target software configuration, and/or a target topological dependency to which the available software update applies – See paragraphs [0046, 0059]);
wherein the recommendation indicates how the upgrade affects other instructions for other components of the hardware topology (a software update suggestion rule is evaluated against the tracked software configuration information and topological information…Notification of the available update is postponed for any computing device in response to determining that the available update is not targeted to that particular computing device based upon its usage and installation – See paragraphs [0012-0015]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Little’s teaching into Auer’s invention because incorporating Little’s teaching would enhance Auer to enable to specifies a target software configuration and a target topological dependency to which the available software update applies against the tracked software configuration information and topological information as suggested by Little (paragraph [0004]).
Regarding claim 2, the recommendation device of claim 1, 
Auer discloses
wherein the dependencies of the hardware topology include (The centralized object data store 230 of the illustrated example stores a model of the topography and a configuration of the software suite – See paragraph [0027]): 
dependencies between hardware components of the hardware topology (in a computer-to-computer connectivity test, the validator 250 instructs a first computer to test connectivity to a second computer, while the validator 250 has also instructed the second computer to receive connections from the first computer – See paragraph [0032]);
dependencies between instructions stored on the hardware components of the hardware topology (the dependency comparator 215 determines if a first software component of the software suite is dependent on a second software component of the software suite – See paragraph [0024]);
dependencies between the hardware components and the instructions stored on the hardware components of the hardware topology (perform inter-computer dependency checking – See paragraphs [0010, 0025, 0034-0035]).

Regarding claim 7, the recommendation device of claim 1, 
Auer discloses 
wherein the instructions to determine dependencies of a hardware topology include instructions to determine a version of instructions stored on hardware components of the hardware topology (if there was a conflict (e.g., multiple versions of the same library were required), the system administrator would be informed of the conflict and allowed to manipulate the configuration to avoid the dependency conflict – See paragraph [0021 and 0036]).  

7.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auer and Little as applied to claim 1 above, and further in view of Monahan et al. (US Pub. No. 2016/0344772 A1 –art of record -- herein after Monahan).

Regarding claim 3, the recommendation device of claim 1, 
Monahan discloses 
wherein the instructions to determine dependencies of the hardware topology include instructions to: determine a support matrix for components of the hardware topology (FIG. 7 and implementation architecture in FIG. 8.  FIG. 7 shows a view of a network having two clusters of serversn1-n4 and servers x1-x4, and two clusters of file servers fs1-fs4 and RAID du1-RAID du4.  A 2.times.2 array of switches s1-s4 are coupled together and coupled one to each of the clusters– See paragraph [0223]); and 
convert the support matrix to an XML or XLS file format (XML format– See fig. 8).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Monahan’s teaching into Auer’s and Little’s inventions because incorporating Monahan’s teaching would enhance Auer and Little to enable to change properties in an XML format as suggested by Monahan (paragraph [0243]).

Regarding claim 4, the recommendation device of claim 3, 
Monahan discloses 
wherein the instructions to compare the properties of the upgrade to the determined dependencies of the hardware topology include instructions to compare a converted support matrix of a first device to a converted support matrix of a second device (Dependencies or effects of the application services are found by determining paths through the nodes and links of the model and compare query results to obtain changes in reachability and output prioritized lists or graphical view of new paths, lost paths, new condition or lost conditions – see Abstract and Figs. 10-11).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Monahan’s teaching into Auer’s and Little’s invention because incorporating Monahan’s teaching would enhance Auer and Little to enable to compare to determine which alteration as suggested by Monahan (paragraph [0257]).

8.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auer and Little as applied to claim 1 above, and further in view of Livne et al. (US Pub. No. 2020/0057625 A1 –art of record-- herein after Livne).
 
Regarding claim 5, the recommendation device of claim 1, 
Livne discloses 
wherein the recommendation includes a plurality of intermediate upgrades to the hardware topology prior to deploying the upgrade (alter software patch before sending a signal to deploy the software patch – See paragraph [0006]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Livne’s teaching into Auer’s and Little’s inventions because incorporating Livne’s teaching would enhance Auer and Little to enable to update at least one dependency map associated with the compute device before deployment software patch at the compute device as suggested by Livne (paragraph [0007]).

Regrading claim 6, the recommendation device of claim 1, 
Livne discloses 
wherein the properties of the upgrade include devices of the hardware topology to deploy the upgrade and instructions associated with the hardware topology to deploy the upgrade (The processor is further configured to receive information related to a second set of software patches to be deployed on the first set of compute devices and provide a set of predicted effects on the installed software applications (or software environment) on the first set of compute devices predicted to occur in response to the potential deployment of the second set of software patches, based on the dependency maps generated between software patches and system components on the first set of compute devices – See paragraph [0009]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Livne’s teaching into Auer’s and Little’s inventions because incorporating Livne’s teaching would enhance Auer and Little to enable to distribute software patches include deploying potential software patches in a select few test compute devices and assessing the effects of the new software patches on the test devices as suggested by Livne (paragraph [0004]).

9.	Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livne et al. (US Pub. No. 2020/0057625 A1 –art of record-- herein after Livne) in view of Little et al. (US Pub. No. 2013/0042230 A1 –new art made of record -- herein after Little).

Regarding claim 8. 
Livne discloses 
A non-transitory computer-readable medium storing instructions executable by a hardware processing resource to: 
determine properties of an upgrade to be deployed on a device of a topology (identified properties of the software patches and the aggregated software patch family information to generate dependency maps and/or prospective effect maps for one or more compute devices – See paragraphs [0043 and 0046); 
determine hardware and instruction dependencies of the device with other devices within the topology (identifying, based on the data, dependencies between the set of software applications installed on each compute device from the set of compute devices and the set of system components of each compute device from the set of compute devices – See paragraphs [0006-0007].  The dependency maps generated between the installed software applications and system components on the first set of compute devices, provide a set of predicted effects on the installed software applications on the second set of compute devices predicted to occur in response to the potential deployment of the set of the untested software patches – See paragraphs [0009 and 0043]); 
compare the properties of the upgrade to the hardware and instruction dependencies to determine intermediate (other) upgrades (identify, based on a dependency map, a set of system components on the compute device that are likely to be impacted by the software patch… monitor a set of parameters for a set of applications on the compute device and that interact with at least one system component from the set of system components… compare values for the set of parameters to one or more predefined criteria to determine a compatibility classification for the software patch…configured to update the dependency map based on the compatibility classification to define an updated dependency map, and, based on the updated dependency map, send a signal to deploy the software patch at a set of compute devices – See paragraphs [0008, 0019, 0053, 0072, 0091 and 0095]); and  
generate [a recommendation] for deploying the upgrade on the device based on the comparison (update the dependency map based on the compatibility classification to define an updated dependency map, and, based on the updated dependency map, send a signal to deploy the software patch at a set of compute devices. – See paragraphs [0008].  The predictions can be used to select ideal candidate compute devices for safe software patch deployment and to preemptively resolve potential issues that may arise from patch deployment in non-tested compute devices – See paragraph [0009]), 
wherein the recommendation includes an order of deployment for the intermediate upgrades and the upgrade to be deployed on the device (analyses of crash reports and/or predictions of expected outcomes, made using a SPM server, regarding the installation of a set of software patches in a set of compute devices can be used to prioritize and/or schedule the deployment of the set of software patches – See paragraph [0086]).  
Livne discloses a report or predicts regarding the installation – See paragraph [0009].  Livne does not disclose 
generate a recommendation…;
wherein the upgrade alters a version of instructions executed on the hardware topology from a first version to a newer second version;
wherein the recommendation indicates how the upgrade affects other instructions for other components of the hardware topology.
Little discloses 
generate a recommendation for deploy the upgrade (providing a notification of the available software update in response to determining that the available software update is targeted to the tracked software configuration information and topological information – See paragraph [0003]);
wherein the upgrade alters a version of instructions executed on the hardware topology from a first version to a newer second version (the phrase "service update" or "software update" may apply to any available change (e.g., a new version, a patch or fix applicable to a certain version, etc.) to one or more software programs and/or executing systems with respect to configuration, topology…The phrase "topology" and "topological" as used herein refer to interconnectivity between programs and/or devices, and dynamic options for interplay between programs and/or devices – See paragraphs [0016-0018].  The software update suggestion rule may specify a target usage pattern, a target software configuration, and/or a target topological dependency to which the available software update applies – See paragraphs [0046, 0059]);
wherein the recommendation indicates how the upgrade affects other instructions for other components of the hardware topology (a software update suggestion rule is evaluated against the tracked software configuration information and topological information…Notification of the available update is postponed for any computing device in response to determining that the available update is not targeted to that particular computing device based upon its usage and installation – See paragraphs [0012-0015]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Little’s teaching into Livne’s invention because incorporating Little’s teaching would enhance Livne to enable to specifies a target software configuration and a target topological dependency to which the available software update applies against the tracked software configuration information and topological information as suggested by Little (paragraph [0004]).

Regarding claim 9, the medium of claim 8, 
Livne discloses
wherein the recommendation includes instructions that a portion of the intermediate upgrades are to be deployed on the other devices within the topology (software patches and system components on the first set of compute devices.  The processor is further configured to receive information related to a second set of software patches to be deployed on the first set of compute devices and provide a set of predicted effects on the installed software applications (or software environment) on the first set of compute devices predicted to occur in response to the potential deployment of the second set of software patches – See paragraphs [0009, 0084]).

Regarding claim 10, the medium of claim 9, 
Livne discloses
wherein the recommendation includes an order of deployment for each of the intermediate upgrades to be deployed on each of the other devices based on the hardware and instruction dependencies of the other devices (regarding the installation of a set of software patches in a set of compute devices can be used to prioritize and/or schedule the deployment of the set of software patches – See paragraph [0086 and 0099])  

Regarding claim 11, the medium of claim 8, 
Livne discloses
comprising the instructions executable to probe devices (the data collection agent 214 can monitor, collect and/or store information related to interactions between each of the one or more system components 231 in the compute device 201 – See paragraph [0029]) and instructions of the topology to determine the hardware and instruction dependencies of the device (receive, from an agent monitoring each compute device from a first set of compute devices, information related to installed software applications and system components in the first set of compute devices.  The processor is configured to build dependency maps between the installed software applications and system components in the first set of compute devices – See paragraphs [0008-0009, 0062 and 0070]).

10.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livne and Little as applied to claim 8 above, and further in view of Mahimkar et al. (US Pub. No. 2018/0167277 A1 –art of record -- herein after Mahimkar).

Regarding claim 12, the medium of claim 8, 
Mahimkar discloses 
comprising the instructions executable to determine a minimum number of intermediate upgrades based on the comparison (The schedulable set can include all or a portion of a given network provider's AP devices.  The schedulable set can be reduced by removing members that have been upgraded or have been scheduled for upgrade– See paragraph [0038-0041]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mahimkar’s teaching into Livne’s and Little’s inventions because incorporating Mahimkar’s teaching would enhance Livne and Little to enable to lead to minimal or reduced service disruptions, faster execution of upgrades, better utilization of operational resources, and significant cost reduction. as suggested by Mahimkar (paragraphs [0036-0041]).

Regarding claim 13, the medium of claim 12, 
Mahimkar discloses 
wherein the instructions to determine a minimum number of intermediate upgrades includes instructions to determine a minimum invasive number of intermediate upgrades based on a quantity of time the topology would be offline during the number of intermediate upgrades (during the upgrade, the AP device will be offline and unable to provide service… for large networks with tens- or hundreds of thousands of AP devices, upgrading one or a small number of AP devices at a time can result in an upgrade time that is significantly longer than the upgrade cycle – See paragraph [0023]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mahimkar’s teaching into Livne’s and Little’s inventions because incorporating Mahimkar’s teaching would enhance Livne and Little to enable to reduce/minimize upgrade time as suggested by Mahimkar (Fig. 1, block 110).

11.	Claims 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auer (US Pub. No. 2012/0198438 A1 –art of record -- herein after Auer) in view of Livne et al. (US Pub. No. 2020/0057625 A1 –art of record -- herein after Livne) in view of Little et al. (US Pub. No. 2013/0042230 A1 –new art made of record-- herein after Little).

Regarding claim 14. 
Auer discloses 
A system (See Fig. 1) comprising: 
a plurality of components of a topology (list of computers and layout component – See Fig. 4. The centralized object data store 230 of the illustrated example stores a model of the topography and a configuration of the software suite– see paragraph [0027]); 
a database communicatively coupled to the topology (The centralized object data store 230 includes information such as relationships among software components of the software suite and the computers 113 – See paragraph [0027]); and 
a recommendation device (software deployer 110 – See Fig. 1 and paragraph [0011]), the recommendation device comprising a processing resource in communication with a memory resource including instructions executable by the processing resource to (The software deployer 110 of the illustrated example is a desktop computer…The software deployer 110 receives a configuration of a software suite, plans a deployment of the software components of the software suite among the computers 113, and performs the deployment by connecting to each of the computers 113 to transmit the software components and provide instructions to install the software components – See paragraph [0012]): 
determine a dependency between a first component and a second component of the plurality of components of the topology (a dependency comparator 215 – See paragraph [0014] and Fig. 2.  The dependency comparator 215 of the illustrated example evaluates the dependencies of the software components of the software suite.  In particular, the dependency comparator 215 determines if a first software component of the software suite is dependent on a second software component of the software suite – See paragraph [0024].  A remote dependency exists when a first software component to be executed by a first computer is dependent upon the execution of a second software component to be executed by a second computer – see paragraph [0025].  The validator 250 then determines if the connection request from the second computer 120 to the first computer 115 was received by the first computer 115 (block 625) – See paragraph [0051]); 
determine properties of an upgrade to be performed on the first component (a web application software component of the software suite may include a new function that requires an update to a web server runtime; sequence engine 220 may be used when upgrading software components of a previously deployed software suite.  For any number of reasons, one or more software components may need to be upgraded.  An upgrade to one software component of the software suite may necessitate upgrades to other components.  For example, a legacy software suite may have previously been deployed and may require upgrading– See paragraphs [0009, 0020, and 0026]); 
store the dependency between the first component and the second component and the determined properties of the upgrade in the database (The centralized object data store 230 of the illustrated example stores a model of the topography and a configuration of the software suite.  The centralized object data store 230 includes information such as relationships among software components of the software suite and the computers 113.  Further, the centralized object data store 230 stores the planned and actual configurations of the software suite.  The planned and actual configurations of the software suite are updated by the object store populater 210 – See paragraphs [0025-0027, 0034]); 
Auer does not disclose
compare the properties of the upgrade to properties of the first component stored in the database and compare the properties of the upgrade to the dependency between the first component and the second component stored in the database;
generate a recommendation that includes an intermediate upgrade of the second component based on the dependency to be performed prior to the upgrade to be performed on the first component.
Livne discloses 
compare the properties of the upgrade to properties of the first component stored in the database (the SPM server can calculate a risk of deployment of a software patch (e.g., a Java software patch) on each of the connected compute devices.  The risk calculation can use a suitable metric (e.g., a percentage, a ratio, a numeric ranking, etc.) to quantify and compare relative risk between various compute devices – See paragraph [0072]) and compare the properties of the upgrade to the dependency between the first component and the second component stored in the database (The processor is further configured to compare values for the set of parameters to one or more predefined criteria to determine a compatibility classification for the software patch.  The processor can be further configured to update the dependency map based on the compatibility classification to define an updated dependency map – See paragraph [0019]).
generate [a recommendation] that includes an intermediate upgrade of the second component based on the dependency to be performed prior to the upgrade to be performed on the first component (the second software patch B such that any issues associated with the second software patch B can be addressed prior to any issues associated with the first software patch A, as it is more likely that the issue with the first software patch A is a false positive than the issue with the second software patch B – See paragraph [0086].  Based on the dependencies of the software applications, an order can be defined to install certain software patches prior to the installation of other software patches to reduce the likelihood of an adverse effect based on the installation of the software patches – See paragraph [0099]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Livne’s teaching into Auer’s invention because incorporating Livne’s teaching would enhance Auer to enable to compare values for the set of parameters to one or more predefined criteria and to determine a compatibility classification for the software patch/installation as suggested by Livne (Abstract).
Livne does not disclose a report or predicts regarding the installation – See paragraph [0009].  Livne does not disclose 
generate a recommendation…;
wherein the upgrade alters a version of instructions executed on the hardware topology from a first version to a newer second version;
wherein the recommendation indicates how the upgrade affects other instructions for other components of the hardware topology.
Little discloses
generate a recommendation (The software update suggestion rule specifies a target software configuration and a target topological dependency to which the available software update applies, and a target usage pattern to which the available software update applies again as appropriate for the given implementation – See paragraphs [0013-0015]);
wherein the upgrade alters a version of instructions executed on the hardware topology from a first version to a newer second version  (the phrase "service update" or "software update" may apply to any available change (e.g., a new version, a patch or fix applicable to a certain version, etc.) to one or more software programs and/or executing systems with respect to configuration, topology…The phrase "topology" and "topological" as used herein refer to interconnectivity between programs and/or devices, and dynamic options for interplay between programs and/or devices – See paragraphs [0016-0018].  The software update suggestion rule may specify a target usage pattern, a target software configuration, and/or a target topological dependency to which the available software update applies – See paragraphs [0046, 0059]);
wherein the recommendation indicates how the upgrade affects other instructions for other components of the hardware topology (a software update suggestion rule is evaluated against the tracked software configuration information and topological information…Notification of the available update is postponed for any computing device in response to determining that the available update is not targeted to that particular computing device based upon its usage and installation – See paragraphs [0012-0015]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Little’s teaching into Auer’s and Livne’s inventions because incorporating Little’s teaching would enhance Auer and Livne to enable to specifies a target software configuration and a target topological dependency to which the available software update applies against the tracked software configuration information and topological information as suggested by Little (paragraph [0004]).

Regarding claim 17, the system of claim 14, 
Auer discloses 
wherein the instructions to determine the properties of the upgrade include instructions to determine a portion of the plurality of components that are affected by the upgrade (the existing layout and configuration, the sequence engine 220 may determine that the web server runtime version (e.g., a legacy version of the web server runtime) does not support the newly added functionality of the web application software component.  Thus, in this incorrect version example, the sequence engine 220 may add an updated version of the web server runtime to the upgraded configuration – See paragraph [0020]).

Regarding claim 18, the system of claim 17, 
Livne discloses
wherein the portion of the plurality of components include dependencies with hardware or instructions associated with the first component (predicting a group of system components likely to be altered by the software patch.  The method includes predicting, based on the set of dependency maps and the group of system components likely to be altered by the software patch, a set of software applications likely to be affected by the software patch – See paragraph [0006]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Livne’s teaching into Auer’s inventions because incorporating Livne’s teaching would enhance Auer to enable to alter the functionality of existing software applications as suggested by Livne (paragraph [0009]).

Regarding claim 19, the system of claim 14, 
Livne discloses 
comprising instructions to determine an intermediate upgrade that is prevented from being performed on the first component based on the properties of the upgrade to be performed on the first component (receive information related to a second set of software patches to be deployed on the first set of compute devices and provide a set of predicted effects on the installed software applications (or software environment) on the first set of compute devices predicted to occur in response to the potential deployment of the second set of software patches – See paragraph [0009]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Livne’s teaching into Auer’s inventions because incorporating Livne’s teaching would enhance Auer to enable to select ideal candidate compute devices for safe software patch deployment and to preemptively resolve potential issues that may arise from patch deployment in compute devices as suggested by Livne (paragraph [0009]).

Regarding claim 20, the system of claim 14,  
Auer discloses 
comprising instructions to: 
identify a third component to be added to the topology (The third computer 125 includes software runtimes and libraries 305, database access components 320– See paragraph [0037]); 
determine a dependency between the third component and the first component (the database access components 320 of the third computer 125 are dependent upon the database 315 of the first computer 115 – See paragraph [0037]); 
Auer does not discloses
upgrade the database with the determined dependency between the third component and the first component; and 
compare the properties of the upgrade stored in the database to the dependency between the first component and the third component stored in the database.
Livne discloses 
upgrade the database with the determined dependency between the third component and the first component (predict the impact of installation of the first software patch A and the second software patch B on a new set of compute devices.  For example, based on a prediction of better success with the installation of the first software patch A on the new set of compute devices, the SPM server can prioritize the deployment of the first software patch A over the deployment of the second software patch B – see paragraph [0087]); and 
compare the properties of the upgrade stored in the database to the dependency between the first component and the third component stored in the database (the SPM server can use results from analyses of crash reports and/or predictions to flag a software patch (e.g., software patch B) as a "potentially problematic" software patch that may require further analysis – See paragraph [0087]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Livne’s teaching into Auer’s inventions because incorporating Livne’s teaching would enhance Auer to enable to evaluate new and/or untested or partially tested software patches, based on the dependency maps, to predict potential issues and proactively resolve the potential issues that may arise during deployment of the software patches as suggested by Livne (paragraph [0021]).

12.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auer and Livne and Little as applied to claim 14 above, and further in view of Monahan et al. (US Pub. No. 2016/0344772 A1 –art of record -- herein after Monahan).

Regarding claim 15, the system of claim 14, 
Monahan discloses 
comprising instructions to convert a support matrix for the first component and a support matrix for the second component into a unified format (FIG. 7 and implementation architecture in FIG. 8.  FIG. 7 shows a view of a network having two clusters of serversn1-n4 and servers x1-x4, and two clusters of file servers fs1-fs4 and RAID du1-RAID du4.  A 2.times.2 array of switches s1-s4 are coupled together and coupled one to each of the clusters– See paragraph [0223] and XML format – See Fig. 8).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Monahan’s teaching into Auer’s and Livne’s and Little’s inventions because incorporating Monahan’s teaching would enhance Auer and Livne and Little to enable to change properties in an XML format as suggested by Monahan (paragraph [0243]).

Regarding claim 16, the system of claim 15, 
Monahan discloses 
wherein the instructions to determine the dependency between the first component and the second component includes instructions to compare the support matrix for the first component and second component in the unified format to determine how properties of the first component affect properties of the second component (Dependencies or effects of the application services are found by determining paths through the nodes and links of the model and compare query results to obtain changes in reachability and output prioritized lists or graphical view of new paths, lost paths, new condition or lost conditions – see Abstract and Figs. 10-11).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Monahan’s teaching into Auer’s and Livne’s and Little’s inventions because incorporating Monahan’s teaching would enhance Auer and Livne and Little to enable to compare to determine which alteration as suggested by Monahan (paragraph [0257]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abuelsaad et al. (US Pub. No. 20140195297 A1) discloses analyzing usage patterns of computing devices and providing upgrade recommendations.  The approach is implemented in a computer infrastructure having computer executable code on a computer readable storage medium having programming instructions operable to: monitor usage on one or more electronic devices; and recommend upgraded functionality on the one or more devices based on the monitored usage based on a risk assessment allocation on selected functionality associated with an upgrade for the one or more electronic devices – See Abstract and specification for more details.
Chopra et al. (US pub. No. 9,575,738 B1) discloses systems and methods relating to the deployment of an application.  A plurality of nodes in one or more clusters of nodes may be identified.  Inventory information for each of the plurality of nodes may be retrieved.  The inventory information may provide configuration and state information associated with each node – See Abstract and specification for more details.
Wouhaybi et al. (US Pub. No. 2020/0310394 A1) discloses in orchestrated systems, typically, an application is defined as a set of modules interconnected through a topology.  These modules are deployed on different logical nodes.  Each logical node may correspond to a physical node, however, the mapping does not have to be 1:1 – See paragraph [0082]).
Wilkinson (US Pub. No. 2017/0286099 A1) discloses receiving a first topology map that is to describe a desired software configuration for at least one of multiple components in a system.  The examples disclose accessing a second topology map that is to describe a current software configuration for at least one of the multiple components in the system – See Abstract and specification for more details.
Ravi (US Pub. No. 2015/0020061 A1) discloses forming cloud upgrade recommendations.  The method commences by initiating an environment monitoring agent to run on a plurality of nodes within a cloud environment.  The monitoring agent checks periodically for changes in the environment.  When changes are detected, a process forms an upgrade recommendation, and sends the upgrade recommendation to recipients – See Abstract and specification for more details.
Maes et al. (US pub. No. 2015/0199197 A1) discloses facilitates automated test, management, versioning, and deployment for cloud applications.  The system 100 can provide automated deployment and life cycle management of an application 110 by utilizing a deployment manager 120 to determine infrastructure capabilities of a cloud infrastructure 130 – See paragraphs [0009-0010]).
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192